Citation Nr: 0607671	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  03-02 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
right lower extremity.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for injury to the legs with chronic venous 
insufficiency, diagnosed as deep vein thrombosis and venous 
stasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran has certified active honorable service from 
January 1965 to November 1966.  His second period of active 
service from February 1967 to November 1968 is not creditable 
service for the purpose of VA benefits.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The RO determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for burn scars of the right 
leg and venous insufficiency of the left leg, to include as 
secondary to the service-connected burn scars of the left 
leg.

In a November 2004 decision, the Board granted service 
connection for venous insufficiency of the left leg as 
secondary to the service-connected burn scars of the left 
leg.  Thus, the matter is no longer in appellate status.  In 
the same decision, the Board reopened the veteran's claim for 
service connection for burn scars of the right lower 
extremity and remanded the de novo claim to the RO for 
further development and adjudication in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  The claim has 
been returned to the Board and is now ready for appellate 
disposition.

The Board notes the RO implemented the Board's November 2004 
grant of service connection for injury to the legs with 
chronic venous insufficiency diagnosed as deep vein 
thrombosis and venous stasis in a September 2005 rating 
decision.  The RO assigned an initial 20 percent evaluation 
effective May 2001.  In October 2005, the veteran submitted  
VA Form 21-4138, Statement in Support of Claim, which 
constituted a notice of disagreement (NOD) with respect to 
the initial 20 percent disabling rating.  A statement of the 
case (SOC) was not issued and thus, the matter must be 
remanded for issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  Accordingly, this claim is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Veterans Benefits Administration, 
Appeals Management Center (VBA AMC), in Washington, DC.
FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Burn scars of the right lower extremity, if any, were not 
incurred during the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

2.  The criteria for the establishment of service connection 
for burn scars of the right lower extremity are not met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, enacted on November 9, 2000, emphasized VA's 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and it affirmed 
VA's duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in June 2001 prior to the initial decision 
on the claim in January 2002.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

The RO specifically informed the veteran in the June 2001 
letter as to what kinds of evidence was needed to 
substantiate his service connection claim.  The veteran was 
informed that evidence towards substantiating his claim would 
be (1) evidence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  An additional VCAA letter was sent 
to the veteran in January 2005.  While the letter framed the 
issue as whether new and material evidence had been submitted 
to reopen a claim for service connection for burn scars of 
the right lower extremity, the letter set forth the same 
three elements as noted above for substantiating a service 
connection claim. 

The veteran was specifically informed of the "fourth 
element," i.e., to provide any evidence in his possession 
that pertained to the claim, in the January 2005 VCAA letter.  
Thus, the Board finds that he was fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VCAA requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error.  Service medical and 
personnel records, private medical records, VA outpatient and 
hospitalization records, and reports of VA examination dated 
between 1974 and 2005 have been obtained in support of the 
claim on appeal.   

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Analysis

The veteran contends that he is entitled to service 
connection for burn scars of the right lower extremity.  
Specifically, he asserts that he sustained first and second 
degree burns to his right leg when he was splashed with 
scalding water.  Further, he contends that he is currently 
suffering from residuals thereof, to include itching of the 
scar and venous insufficiency.  Having carefully considered 
the veteran's claim in light of the record and the applicable 
law, the Board concludes that the preponderance of the 
evidence is against the claim and the appeal as to this issue 
will be denied.

In this matter, the veteran's service medical records do not 
support his contention.  These records do show the veteran 
sustained burns on both feet in September 1965.  The initial 
entry revealed he spilled hot water on his feet and could not 
get his shoes off in time to prevent first and second degree 
burns of both feet, with an area of deep second degree burns 
on the lateral aspect of the left foot and ankle.  The 
veteran was treated with sterile Furacin dressings and 
discharged five days later only to return the next morning 
complaining of pain in the left foot so he was put back to 
bed.  Second degree burns were only noted on the dorsum of 
the left foot ankle.  The veteran was discharged to duty in 
October 1965.  There were no further complaints in service. 
The October 1966 separation examination was devoid of any 
findings of burn scars of the right lower extremity.
   
The mere fact that the veteran sustained first and second 
degree burns of the feet in service is not enough to 
establish service connection; there must be evidence of a 
chronic disability resulting from the reported injury.  As 
noted above, burn scars of the right lower extremity were not 
diagnosed five days after the original injury or upon his 
separation from said service.  Similarly, there has been no 
showing of continuity of symptomatology after service to 
support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Post-service there were no findings of burn scars of the 
right lower extremity upon VA examinations in February 1974, 
July 1977, September 1981, November 1985, and December 1989.  
The November 1985 VA examiner specifically noted there were 
no abnormalities of the right lower extremity. 

Private medical records from Dr. CR dated in 1974, 1977, 
1987, and 1989, were negative for diagnoses of burn scars of 
the right lower extremity, as were VA outpatient treatment 
and hospitalization records dated between 1982 and 1985.  The 
first indication that the veteran may have burn scars of the 
right lower extremity is contained in a June 1993 letter from 
Dr. CR, some 27 years after the veteran's discharge from 
active duty service.  Dr. CR noted the in-service incident 
and that the veteran had some pigmentation of the right calf 
from old scarring. 

A September 1993 VA scars examination noted varicosities and 
hyperpigmentation on the dorsa of the feet, left greater than 
right, going up to the ankles.  A separate VA veins and 
arteries examination also dated in September 19933 found no 
residual of a history of burns of the right ankle and right 
foot.  The examiner also indicated there were no skin changes 
in the right lower extremity.  There were only some minimal 
scattered areas of hyperpigmentation above the right ankle 
and below the right knee.

Upon VA examination in May 1996, the examiner found no 
significant changes in the right lower extremity. The 
examiner noted that the veteran may have had slight 
hyperpigmentation of the right leg below the knee, but it was 
questionable.  There was no evidence of scarring from his 
history of the burn in the foot and distal right lower leg.

Private medical records from Dr. LW show the veteran reported 
a history of scalding burns in service.  It was noted he had 
swelling in his legs and gradual skin changes.

Upon VA scars examination in July 1996 the veteran complained 
of pain in the right lower extremity distal to the mid-thigh 
on walking or standing.  He also reported a burning sensation 
bilaterally.  Examination showed superficial scarring and 
dyspigmentation of the lower one third of the legs and dorsa 
of the feet, prominent on the left and faint on the right.  A 
separate VA bones examination also dated in July 1996 noted a 
history of burns of each distal leg and foot, but there were 
no objective findings of burn scars of the right lower 
extremity, though the veteran did have minimal varicose veins 
of the right lower extremity. The veteran was diagnosed with 
a history of burns of each distal leg and foot. 

The Board notes between 1993 and 1996 there was some question 
as to the existence of burn scars of the right lower 
extremity.  As noted above, Dr. CR in 1993, after finding no 
evidence of burn scars of the right lower extremity between 
1974 and 1989 indicated the veteran had some pigmentation of 
the right calf from old scarring.  The July 1996 VA scars 
examination showed faint superficial scarring and 
dyspigmentation of the lower one third of the right leg; 
however, this was not specifically attributed to the in-
service injury.  Further, the separate VA bones examination 
also dated in July 1996, found no evidence of burn scars of 
the right lower extremity.  

Initially, the Board finds there is a 27-year evidentiary gap 
in this case between active service and the earliest 
indication of possible burn scars of the right lower 
extremity.  The Board highlights this absence of evidence 
because it constitutes negative evidence against the claim as 
it tends to disprove the claim that scars of the right lower 
extremity were the result of the in-service burn injury which 
in turn resulted in a chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  

As delineated above, reports of examination dated between 
1974 and 1989 were wholly devoid of any evidence of burn 
scars of the right lower extremity.  Thus, the lack of any 
objective evidence of burn scars between the period of active 
duty and the initial indication of pigmentation of the right 
calf from old scarring in 1993 by Dr. CR, is itself evidence 
which tends to show that scarring of the right lower 
extremity did not have its onset in service or for many years 
thereafter and is not the result of the burn injury in 
service.  

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach, 
223 F.3d at 1380-81.  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact-
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).  

Despite evidence of current diagnoses of stasis dermatitis, 
varicosities, and venous valvular insufficiency of the right 
leg, there is no evidence of record to substantiate the 
critical second and third components of the Guiterrez 
inquiry, as enumerated above.   The service medical and 
personnel records do not support a finding of a chronic 
disability, i.e. burn scars of the right lower extremity, 
during the veteran's active duty service.  38 C.F.R. § 3.303.  
Moreover, there was no showing of continuity of burn scar 
symptomatology of the right lower extremity after the 
veteran's discharge from service.  38 C.F.R. § 3.303(b).  
Finally, there are no probative opinions of record that the 
diagnoses of stasis dermatitis, varicosities, and venous 
valvular insufficiency of the right leg are related to the 
veteran's active duty service.  

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the preponderance of the evidence 
is against a finding that the veteran's current diagnoses are 
related to the veteran's active duty service.  A January 2005 
letter from Dr. TLW notes the veteran had stasis dermatitis, 
varicosities, and venous valvular insufficiency of the right 
leg.  Dr. TLW opined the findings were secondary to the in-
service thermal injury.

The veteran was afforded a VA examination in May 2005.  The 
examiner conducted a complete review of the veteran's claims 
folder, to include the service medical records.  Physical 
examination showed no edema of the right lower extremity.  
There were venous stasis changes of the right leg and areas 
of hyperpigmentation.  However, the examiner found no 
evidence of any burn scars on the right leg.  The examiner 
opined stasis dermatitis and superficial varicose veins were 
not secondary to any burns the veteran sustained in service. 

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the May 
2005 VA examination.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)); see also Guerieri v. Brown, 4 Vet. App. 467, 470-471 
(1993) (the probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches, as is true 
of any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

The Board in looking at the findings of the May 2005 VA 
examination notes that the examiner took a complete history 
from the veteran, to include his in-service burn injury.  The 
examiner also conducted a thorough review of the service 
medical records and post-service medical records contained in 
the claims folder.  In reaching a diagnosis and opinion, the 
May 2005 VA examiner considered the service medical records, 
post-service medical history, the veteran's current 
complaints, and the objective results from the physical 
examination.  Thus, the Board is of the opinion, that the VA 
examiner who performed the May 2005 VA examination made a 
diagnosis and reached the conclusion that the veteran's 
current stasis dermatitis and superficial varicose veins were 
not secondary to any burns the veteran sustained in service 
based on a complete and thorough review of the medical 
evidence of record and objective findings.

In contrast, the Board finds that the January 2005 opinion 
from Dr. TLW that stasis dermatitis, varicosities, and venous 
valvular insufficiency of the right leg were secondary to the 
in-service thermal injury was not supported by objective 
medical evidence.  The Board bases its conclusion on the 
absence of objective evidence of burn scars of the right leg, 
as well as the lack of any indication that Dr. TLW reviewed 
the veteran's service medical and post-service medical 
records.  

Dr. TLW's opinion is too speculative, and thus, not probative 
of the matter on appeal.  See Miller v. West, 11 Vet. App. 
345, 348 (1998) (medical opinions must be supported by 
clinical findings in the record; bare conclusions, even those 
made by medical professionals, which are not accompanied by a 
factual predicate in the record, are not probative medical 
opinions).  Therefore, based on the aforementioned, the Board 
has afforded more weight to the opinion of the VA examiner 
who performed the May 2005 VA examination, and finds that the 
clinical evidence of record does not support a finding of 
service connection.

While the veteran contends that burn scars of the right lower 
extremity have been present since his separation from active 
service and his current venous insufficiencies are related 
thereto, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for burn scars of the right 
lower extremity is denied.


REMAND

The September 2005 rating decision implemented the Board's 
November 2004 grant of service connection for venous 
insufficiency of the left leg as secondary to burn scars of 
the left leg.  The RO assigned an initial 20 percent 
evaluation effective May 2001 for chronic venous 
insufficiency diagnosed as deep vein thrombosis and venous 
stasis.  As noted in the Introduction, the veteran filed a 
timely NOD in October 2005.  Therefore, the Board has 
jurisdiction over this issue, pending the issuance of an SOC 
to the veteran and receipt of his timely appeal in response 
thereto.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  Thus, a remand is necessary for issuance of an SOC.

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1. The appellant has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

2.  The VBA AMC should issue an SOC 
concerning the claim of entitlement to an 
initial rating in excess of 20 percent 
disabling for chronic venous 
insufficiency diagnosed as deep vein 
thrombosis and venous stasis.  If, and 
only if, the veteran completes his appeal 
by filing a timely substantive appeal on 
the aforementioned issue should this 
claim be returned to the Board.  See            
38 U.S.C.A. § 7104(a) (West 2002).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. 
§§ 5109B, 7112).


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


